USCA4 Appeal: 21-7168      Doc: 17         Filed: 07/21/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7168


        JAMES C. MCNEILL,

                             Plaintiff - Appellant,

                      v.

        LT. CRYSTAL TAYLOR; PATRICIA                      ALSTON;         MONICA     BOND;
        LIEUTENANT JAMES WILLIAMS, JR.,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:18-ct-03225-M)


        Submitted: May 11, 2022                                            Decided: July 21, 2022


        Before AGEE, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        James C. McNeill, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7168     Doc: 17         Filed: 07/21/2022    Pg: 2 of 2




        PER CURIAM:

              James C. McNeill appeals the district court’s order denying relief on his 42 U.S.C.

        § 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

        we affirm. McNeill v. Taylor, No. 5:18-ct-03225-M (E.D.N.C. July 26, 2021). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                    AFFIRMED




                                                   2